Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Applicants have amended claim 1 in an amendment filed on January 8, 2021. Claims 1-9 and 20 are rejected and claims 10-19 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a CON of 15/905, 524, filed on February 26, 2018 PAT 10662175 which is a CON of PCT/US2016/048788, filed on claims benefit of US Provisional Application 60/717,432, filed on September 14, 2005. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on January 8, 2021 is acknowledged.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    194
    232
    media_image1.png
    Greyscale

(504)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The 
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (I) 
    PNG
    media_image2.png
    106
    135
    media_image2.png
    Greyscale
wherein:
A is 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
; ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14; and all other variables are as defined in claim 1.

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)

 All variables are as defined in claim 1 excluding A is 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
; ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14.

IV.	Rejections
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
	Claims 1-9 and 20 rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the use of the compounds of formula I wherein A is 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
 ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14; L3 is C(O); L is 
    PNG
    media_image5.png
    76
    145
    media_image5.png
    Greyscale
and all other variables are as defined in claim 1.  The specification is not enabling for the use of compounds not supported by the disclosure.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
The elected compounds not supported by the disclosure are all the compounds of formula I excluding the compounds wherein 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
 ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14; L3 is C(O); L is 
    PNG
    media_image5.png
    76
    145
    media_image5.png
    Greyscale
 .

The nature of the invention
The compounds are disclosed to be Factor D inhibitors.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  There are no SAR studies in the prior art for complement factor D inhibitors with a similar structure. Therefore, it is not known what structural limitations are required for 
	The Examiner wants to point out that in the specification the tested compounds wherein 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
 ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14; L3 is C(O); L is 
    PNG
    media_image5.png
    76
    145
    media_image5.png
    Greyscale
 showed an inhibitory activity of IC50 less than 1 micromolar (***) whereas the other compounds that did not have the above structures had greater than 10 micromolar or don’t have activity listed which leads one of ordinary skill in the art to assume that the above groups being present in the core structure is necessary for an IC50 less than 1 micromolar.

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds that have adequate written description support which are the compounds of formula I wherein .

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed HDAC complement factor D inhibitors.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     
	
	To overcome the above rejection, Applicants are suggested to amend the claim to read on compounds of formula I wherein 
    PNG
    media_image3.png
    188
    298
    media_image3.png
    Greyscale
 ring C is 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
X1 is N; Q1 is C(R1R1’); Q2 is C(R2R2’) or C(R2R2’)-C(R2R2’);  Q3 is C(R3R3’); X2 is CH or CZ; X11 is CR11; X12 is CR12; X13 is CR13; X14 is CR14; L3 is C(O); L is 
    PNG
    media_image5.png
    76
    145
    media_image5.png
    Greyscale
 .



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, variable m has not been defined in the claims for variables L1 and L2 and therefore it is unclear what Applicants are intending to claim as their invention when the full structure of formula I is not clearly defined. The Examiner does not know the metes and bounds for this part of the structure when L is selected from one of the following: 
    PNG
    media_image6.png
    130
    320
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    79
    331
    media_image7.png
    Greyscale
Therefore, the claims are considered indefinite. Applicants are suggested to amend the claims to include a definition for variable m which should also have clear support in the specification.


VI.  	Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626